Title: To Benjamin Franklin from James Moylan, 21 March 1783
From: Moylan, James
To: Franklin, Benjamin


Honor’d SirL’Orient 21st. March 1783
Your Dispatches for the Ministers of Foreign affairs & Finances have come safe to my hands, and agreeable to your directions I have deliver’d them to the Captain of the Frigate bound to America, who promised to take particular care of them.
With the utmost respect I have the honor to be Honor’d Sir Your most obedt. & most hle Servt
James Moylan

The Honble B. Franklin Esqr. Minister plenepotentiary of the united States of America &ce. & ce.—
 
Addressed: A Monsieur / Monsieur Franklin / Ministre plainépotentiaire des / Etats Unis de l’Amerique / a Passy / près Paris
Notation: J. Moylan 21 March 1783
